EXHIBIT 10.41
 
VALENCE TECHNOLOGY, INC.
 
[FORM OF] ADDENDUM
TO
RESTRICTED STOCK ISSUANCE AGREEMENT
 
The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Restricted Stock Issuance Agreement (the “Issuance
Agreement”) by and between Valence Technology, Inc., a Delaware corporation (the
“Company”), and _________________ (“Participant”) evidencing the Shares of
Restricted Stock issued on this date to Participant under the Company’s 2009
Equity Incentive Plan (the “Plan”), and such provisions shall be effective
immediately.  All capitalized terms in this Addendum, to the extent not
otherwise defined herein, shall have the meanings assigned to such terms in the
Issuance Agreement or the Plan.
 
INVOLUNTARY TERMINATION FOLLOWING
 
A CHANGE IN CONTROL
 
To the extent the Company’s rights under the Issuance Agreement are assumed by
the successor corporation (or the parent thereof) in connection with a Change in
Control or is otherwise to continue in full force and effect pursuant to the
terms of the Change in Control transaction, no accelerated vesting of the Shares
of Restricted Stock shall occur upon that Change in Control transaction, and the
rights of the Company pursuant to the Issuance Agreement shall continue to
remain in full force and effect in accordance with the terms of the Issuance
Agreement.  Participant shall accordingly continue, over his or her period of
Service following the Change in Control, to vest in the Shares of Restricted
Stock in one or more installments in accordance with the provisions of the
Issuance Agreement.  However, upon an Involuntary Termination of Participant’s
Service [within eighteen (18) months] following such Change in Control, all the
Unvested Shares shall immediately vest in full at that time.  “Involuntary
Termination” shall mean the termination of the service of any individual which
occurs by reason of:
 
(a) such individual’s involuntary dismissal or discharge by the Company for
reasons other than Misconduct; or
 
(b) such individual’s voluntary resignation following (i) a change in his or her
position with the Company which materially reduces his or her duties and
responsibilities or the level of management to which he or she reports,
[provided, however, that any reduction in duties and responsibilities or
reduction in the level of management to which he or she reports resulting solely
from the Company being acquired by and made a part of a larger entity (as, for
example, when a chief financial officer becomes an employee of the acquiring
corporation following a Change of Control but is not the chief financial officer
of the acquiring corporation) shall not constitute an Involuntary Termination];
(ii) a reduction in his or her level of compensation (including base salary,
fringe benefits and target bonus under any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%); or (iii) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected without the
individual’s consent.
 
 
 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.41
 
IN WITNESS WHEREOF, Valence Technology, Inc. has caused this Addendum to be
executed by its duly-authorized officer as of the Effective Date specified
below.
 

 
VALENCE TECHNOLOGY, INC.
 
By:                                                                    
 
Title:                                                                    
Effective Date: _________________, ______
 




 
 
 
 
 
2